EXHIBIT 10.24

TERMINATION AGREEMENT

AMONG

FEDERAL DEPOSIT INSURANCE CORPORATION, as

RECEIVER OF PREMIER AMERICAN BANK,

MIAMI, FLORIDA;

RECEIVER OF FLORIDA COMMUNITY BANK,

IMMOKALEE, FLORIDA;

RECEIVER OF PENINSULA BANK,

ENGLEWOOD, FLORIDA;

RECEIVER OF CORTEZ COMMUNITY BANK,

BROOKSVILLE, FLORIDA;

RECEIVER OF FIRST NATIONAL BANK OF CENTRAL FLORIDA,

WINTER PARK, FLORIDA; and

RECEIVER OF COASTAL BANK,

COCOA BEACH, FLORIDA

FEDERAL DEPOSIT INSURANCE CORPORATION

and

FLORIDACOMMUNITY BANK, NA

WESTON, FLORIDA

DATED AS OF

MARCH 4, 2015



--------------------------------------------------------------------------------

TERMINATION AGREEMENT

 

  1.1         THIS TERMINATION AGREEMENT (the “Agreement”), is made and entered
into as of the 4th day of March, 2015, by and among the FEDERAL DEPOSIT
INSURANCE CORPORATION, as RECEIVER OF PREMIER AMERICAN BANK, MIAMI, FLORIDA;
FLORIDA COMMUNITY BANK,IMMOKALEE, FLORIDA; PENINSULA BANK, ENGLEWOOD,
FLORIDA;CORTEZ COMMUNITY BANK, BROOKSVILLE, FLORIDA; FIRST NATIONAL BANK OF
CENTRAL FLORIDA, WINTER PARK, FLORIDA; and COASTAL BANK, COCOA BEACH, FLORIDA
(the “Receiver”), FLORIDA COMMUNITY BANK, NA (formerly doing business as PREMIER
AMERICAN BANK, NA) organized under the laws of the United States of America and
having its principal place of business in WESTON, FLORIDA (the “Assuming
Institution”), and the FEDERAL DEPOSIT INSURANCE CORPORATION, organized under
the laws of the United States of America and having its principal office in
Washington, D.C., acting in its corporate capacity (the “Corporation”).

RECITALS

 

A. The Receiver, the Assuming Institution and the Corporation entered into the
following Purchase and Assumption Agreements (collectively, the “P&A
Agreements”):

 

  1. P&A Agreement dated as of January 22, 2010 with respect to certain assets
and liabilities of Premier American Bank (the “Premier American Bank P&A”);

 

  2. P&A Agreement dated as of January 29, 2010 with respect to certain assets
and liabilities of Florida Community Bank (the “Florida Community Bank P&A”);

 

  3. P&A Agreement dated as of June 25, 2010 with respect to certain assets and
liabilities of Peninsula Bank (the “Peninsula Bank P&A”);

 

  4. P&A dated as of April 29, 2011 with respect to certain assets and
liabilities of Cortez Community Bank (the “Cortez Community Bank P&A”);

 

  5. P&A Agreement dated as of April 29, 2011 with respect to certain assets and
liabilities of First National Bank of Central Florida (the “FNBCF P&A”); and

 

  6. P&A Agreement dated as of May 6, 2011 with respect to certain assets and
liabilities of Coastal Bank (the “Costal Bank P&A”), (all banks collectively,
the “Failed Banks”);

 

B. The Receiver, the Assuming Institution and the Corporation desire to
terminate the Single Family Shared-Loss Agreement, Exhibit 4.15A of the P&A
Agreements (the “SFSLA”) and the Commercial Shared-Loss Agreement, Exhibit 4.15
B of the P&A Agreements (the “CSLA”) (collectively, the “Shared-Loss
Agreements”).

NOW, THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the parties hereto agree as follows:

ARTICLE I

CLOSING

Except as noted below in Section 2.1 and subject to the satisfaction, or waiver
in writing of the conditions precedent set forth in Article III, the
transactions contemplated by this Agreement shall be consummated at a closing
(the “Closing”) to be held in person or by electronic means, as the Receiver
shall direct, on March 4, 2015, or such earlier or later date, or in such other
manner, as the parties hereto may agree in writing (the “Closing Date”).



--------------------------------------------------------------------------------

ARTICLE II

PAYMENTS AND TERMINATION

2.1 Payment of Termination Amount. Within two Business Days after the Closing
Date, subject to the satisfaction or waiver in writing of the conditions
precedent set forth herein, the Assuming Institution shall pay or cause to be
paid to the Receiver by wire transfer in immediately available funds, Fourteen
Million Eight Hundred Fourteen Thousand Dollars Six Hundred Eighty-Six United
States Dollars ($14,814,686) (the “Termination Amount”). The Assuming
Institution and the Receiver hereby acknowledge that the amount of shared-loss
claims filed by the Assuming Institution but not yet paid by the Receiver were
accounted for in the calculation of the Termination Amount.

2.2 Termination of the SFSLA and the CSLA. Upon the occurrence of the Closing
all rights and obligations of the parties to make and receive payments pursuant
to the SFSLA and the CSLA and all rights and obligations of the parties thereto,
shall terminate effective as of the Closing Date.

2.3 Legal Action; Utilization of Special Receivership Powers. As of the Closing
Date, the Assuming Institution’s right, pursuant to: (1) SFSLA, Section 3.5 of
the Peninsula Bank P&A, Florida Community Bank P&A and Premier American Bank
P&A, and Section 3.4 of the FNBCF P&A, Costal Bank P&A and Cortez Community Bank
P&A; and (2) CSLA, Section 3.6 of the Peninsula Bank P&A, Florida Community Bank
P&A and Premier American Bank P&A, and Section 3.4 of the FNBCF P&A, Costal Bank
P&A and Cortez Community Bank P&A, to request to utilize any special legal power
or right which the Assuming Institution derived as a result of having acquired
an asset from the Receiver shall terminate; provided, however, any prior
requests to utilize such special powers or rights that were granted by the
Receiver shall not be affected hereby, and the Assuming Institution may continue
to use such special legal rights or powers in the litigation in which the
permission to use those special legal powers or rights was given.
Notwithstanding the foregoing, the Assuming Institution shall continue to have
all rights and remedies available to it under applicable state and federal laws,
which shall not be limited or altered by this Agreement.

ARTICLE III

CONDITIONS PRECEDENT

The obligations of the parties to this Agreement are subject to the Receiver and
the Corporation having received at or before the Closing Date evidence
reasonably satisfactory to each of any necessary approval, waiver, or other
action by any governmental authority, the board of directors of the Assuming
Institution, or other third party, with respect to this Agreement and the
transactions contemplated hereby, and any agreements, documents, matters or
proceedings contemplated hereby or thereby.

ARTICLE IV

MISCELLANEOUS

4.1 No Third Party Beneficiary. Nothing expressed or referred to in this
Agreement is intended or shall be construed to give any Person other than the
Receiver, the Corporation and the Assuming Institution (and their respective
successors and assigns) any legal or equitable right, remedy or claim under or
with respect to this Agreement or any provisions contained herein, it being the
intention of the parties hereto that this Agreement, the obligations and
statements of responsibilities hereunder, and all other conditions and
provisions hereof are for the sole and exclusive benefit of the Receiver, the
Corporation and the Assuming Institution and that there be no other third party
beneficiaries.



--------------------------------------------------------------------------------

4.2 Rights Cumulative. Except as otherwise expressly provided herein, the rights
of each of the parties under this Agreement are cumulative, may be exercised as
often as any party considers appropriate and are in addition to each such
party’s rights under this Agreement, any of the agreements related thereto or
under applicable law. Any failure to exercise or any delay in exercising any of
such rights, or any partial or defective exercise of such rights, shall not
operate as a waiver or variation of that or any other such right, unless
expressly otherwise provided.

4.3 Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto in relation to the subject matter herein and supersedes all prior
understandings or agreements, oral or written, between the parties.

4.4 Counterparts. This Agreement may be executed in any number of counterparts
and by the duly authorized representative of a different party hereto on
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement.

4.5 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE FEDERAL LAW
OF THE UNITED STATES OF AMERICA, AND IN THE ABSENCE OF CONTROLLING FEDERAL LAW,
IN ACCORDANCE WITH THE LAWS OF THE STATES IN WHICH THE MAIN OFFICE OF EACH OF
THE FAILED BANKS WAS LOCATED.

4.6 Successors. All terms and conditions of this Agreement shall be binding on
the successors and assigns of the Receiver, the Corporation and the Assuming
Institution.

4.7 Modification. No amendment or other modification, rescission or release of
any part of this Agreement shall be effective except pursuant to a written
agreement subscribed by the duly authorized representatives of the parties
hereto.

4.8 Manner of Payment. All payments due under this Agreement shall be in lawful
money of the United States of America in immediately available funds as each
party hereto may specify to the other parties; provided that in the event the
Receiver or the Corporation is obligated to make any payment hereunder in the
amount of $25,000.00 or less, such payment may be made by check.

4.9 Waiver. Each of the Receiver, the Corporation and the Assuming Institution
may waive its respective rights, powers or privileges under this Agreement;
provided that such waiver shall be in writing; and further provided that no
failure or delay on the part of the Receiver, the Corporation or the Assuming
Institution to exercise any right, power or privilege under this Agreement shall
operate as a waiver thereof, nor will any single or partial exercise of any
right, power or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, power or privilege by the
Receiver, the Corporation, or the Assuming Institution under this Agreement, nor
will any such waiver operate or be construed as a future waiver of such right,
power or privilege under this Agreement.

4.10 Severability. If any provision of this Agreement is declared invalid or
unenforceable, then, to the extent possible, all of the remaining provisions of
this Agreement shall remain in full force and effect and shall be binding upon
the parties hereto.



--------------------------------------------------------------------------------

4.11 Survival of Covenants. The covenants, representations, and warranties in
this Agreement shall survive the execution of this Agreement and the
consummation of the transactions contemplated hereunder.

4.12 Capitalized Terms. Capitalized terms not otherwise defined herein shall
have the meanings given such terms in the P&A Agreement, the SFSLA or the CSLA,
as applicable.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by themselves or their respective officers, as the case may be, as of the day
and year first above written.

 

FLORIDA COMMUNITY BANK, NA BY:

/s/ Kent S. Ellert

NAME:

Kent S. Ellert

TITLE:

 

Attest:

/s/ Paul D. Burner

FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER OF FAILED BANKS BY:

/s/ Phillip Mangano

NAME:

Phillip Mangano

TITLE:

Assistant Director

Attest:

/s/ Robert B. Stoner

FEDERAL DEPOSIT INSURANCE CORPORATION BY:

/s/ Sharon L. Yore

NAME:

Sharon L. Yore

TITLE:

Associate Director, DRR

Attest:

/s/ Robert B. Stoner